101 F.3d 695
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herschell L. HARRIS, Plaintiff-Appellant,v.Sue KING, Defendant-Appellee.
No. 96-1831.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 18, 1996.

Herschell L. Harris, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his employment discrimination action as frivolous under 28 U.S.C. § 1915(d) (1994), amended by Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court,  Harris v. King, No. CA-96-238 (E.D.Va. Mar. 21, 1996), but modify the dismissal to be without prejudice.  28 U.S.C. § 2106 (1994).  We deny Appellant's motions for production of documents, expedited consideration, and to amend the caption.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED